DETAILED ACTION
This Office Action is in response to the amendment filed on 12/3/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0194436 A1) in view of Pendharkar (US 2007/0114607 A1).

With regard to claim 1, Oh discloses a semiconductor device, as shown in Fig. 4, comprising: 
a semiconductor substrate 100 of a first conductivity type; 
a semiconductor layer 104 of a second conductivity type on the semiconductor substrate, the second conductivity type being different than the first conductivity type; 
a shallow trench isolation structure 102 vertically extending from a surface of the semiconductor layer into a first region (upper region) of the semiconductor layer; 
an electrical resistor 106 on the shallow trench isolation structure; 
an electrical contact structure 125 electrically connected to the first region (upper region) of the semiconductor layer at the surface of the semiconductor layer, and electrically connected to an intermediate tap 124a
Oh fails to show an isolation structure electrically isolating a first region of the semiconductor layer from a second region of the semiconductor layer.
Pendharkar discloses an isolation structure 130 electrically isolating a first region 108 of a semiconductor layer from a second region 120 of the semiconductor layer in a semiconductor device (Pendharkar Fig. 3A).
Pendharkar teaches the isolation structure prevents or inhibits dopant diffusing from a buried layer underneath during manufacturing processes and provides a higher breakdown voltage ratings device (Pendharkar 0031 - 0032).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pendharkar’s teachings with the invention of Oh to obtain a higher breakdown voltage ratings device.
With regard to claim 4, Oh discloses the electrical resistor 106 directly adjoins the shallow trench isolation structure 102, and wherein a lateral extent of the shallow trench isolation is greater than a lateral extent of the electrical resistor, such that the electrical resistor is formed entirely on the shallow trench isolation structure (Oh Fig. 2).  
With regard to claim 6, Oh discloses the first region (upper region) of the semiconductor layer 104 is of the second conductivity type throughout, such that no oppositely doped semiconductor zones of the first conductivity type are formed within the first region (Oh 0041, Fig. 2).  
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Pendharkar, further in view of Iwamatsu et al. (US 2005/0133864 A1).

With regard to claim 5, Oh fails to show the shallow trench isolation structure comprises an inner region and an outer region, wherein the inner region extends into the semiconductor layer more deeply than the outer region.  
Iwamatsu discloses a shallow trench isolation structure 4 comprises an inner region and an outer region, wherein the inner region extends into a semiconductor layer 3 more deeply than the outer region (Iwamatsu Fig. 3).
Iwamatsu teaches that shallow trench isolation can suppress floating body effects and can prevent latch-up phenomenon (Iwamatsu 0064 - 0065, Fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwamatsu’s teachings with the inventions of Oh and Pendharkar to suppress floating body effects and prevent latch-up phenomenon.
With regard to claim 8, Oh discloses the shallow trench isolation structure 102 comprises an oxide (Oh 0038). He, however, sails to show a maximum thickness of the shallow trench isolation structure is in a range of 50 nm to 600 nm.  
Iwamatsu discloses thickness of the shallow trench isolation structure 4 (defining by SOI layer 3) usually being predetermined in a range of 50 nm to 600 nm (Iwamatsu 0070, 0074, 0095, Fig. 16).
Therefore, the thickness range of the shallow trench isolation structure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating a single insulating layer is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the thickness range of the shallow trench isolation structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness range of the shallow trench isolation structure or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Pendharkar, further in view of Gogineni et al. (US 2007/0046421 A1).

With regard to claim 7, Oh discloses the electrical contact structure electrically connected to an intermediate tap of the resistor instead of a reference voltage circuit comprising a resistive or capacitive voltage divider.
Gogineni teaches that in the known art, thin film resistor is employed in many types of ICs in order to implement a desired functionality of the circuit, such as voltage dividers (Gogineni 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the resistor in the desired IC to perform voltage dividing function. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh and Pendharkar, further in view of Kikuta (US 2016/0294407 A1).

With regard to claim 11, Oh and Pendharkar fail to show an analog circuit part, a digital 
Kikuta discloses that a digital/analog conversion circuit with a resistor circuit (i.e. digital circuit part, analog circuit part, power input circuit part, and resistor) has been widely known (Kikuta 0005, Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the resistor circuitry, analog circuitry, digital circuitry, and power circuitry into an IC. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Pendharkar and Kikuta, further in view of Gogineni.

With regard to claim 12, Oh, Pendharkar and Kikuta fail to show the integrated circuit is a single- or multi-channel switch, a motor bridge, a motor driver circuit, a DC/DC voltage converter, a CAN or LIN transceiver, or a voltage regulator.  
Gogineni discloses the integrated circuit is a single- or multi-channel switch, a motor bridge, a motor driver circuit, a DC/DC voltage converter, a CAN or LIN transceiver, or a voltage regulator (see the comments stated above in paragraphs 22 - 23, with respect to claim 7, which is considered repeated here).
Allowable Subject Matter
Claims 9 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 - 15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        March 9, 2021